DETAILED ACTION
	Claims 1-20 are pending.
	Allowable Subject Matter
	Claims 1-20 are allowed
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a redox flow battery system comprising a catalyst bed positioned in a rebalancing reactor fluidly coupled to the redox flow battery.  Claim 12 further recites a controller that ejects hydrogen from the positive electrolyte and ejects hydrogen from the negative electrolyte.
Prior art Chang (US 2013/0084482) teaches a redox flow battery system with a rebalancing reactor that is fluidly coupled to the battery (24-25, fig. 1).  Chang does not teach a controller that ejects hydrogen from the positive electrolyte and ejects hydrogen from the negative electrolyte.
Claims 10 and 17 recite a redox flow battery comprising a catalyst bed in a rebalancing reactor fluidly coupled to the battery, the bed including a substrate layer, a spacing layer, and a catalyst layer interposed between and attached to the substrate layer to form a one-piece removable catalyst bed.
Prior art Chang (US 2013/0084482) teaches a redox flow battery system with a rebalancing reactor that is fluidly coupled to the battery (24-25, fig. 1).  Chang does not teach a catalyst bed including a substrate layer, a spacing layer, and a catalyst layer interposed between and attached to the substrate layer to form a one-piece removable catalyst bed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729